Citation Nr: 1801579	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for costochondritis. 

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for right knee disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2006 to February 2007.  The Veteran additionally had service in the Army National Guard, with periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St, Petersburg, Florida.  Jurisdiction was subsequently transferred to San Diego, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims.

In February 2012, the Veteran received a VA examination for her claimed costochondritis, left knee strain, and right knee condition.  The examiner found that despite current complaints, there was no objective finding of costochondritis.  The examiner also provided no further opinion on the condition.  The examiner then opined that the Veteran's left knee condition pre-existed service and was less likely than not related to her active service, and despite a strain in service, had not worsened beyond natural progression.  

The Board notes that the evidence suggests that the Veteran had a pre-existing left knee injury prior to service and therefore, the examiner needed to note whether it was clear and unmistakable that the Veteran's service did not aggravate the Veteran's knee beyond the natural progression.  Although the examiner stated it had not worsened beyond natural progression, the examiner did not state whether it was clear and unmistakable.  38 C.F.R. § 3.306.  The examiner did not provide an opinion as to the right knee disability, and the Veteran's representative has suggested that there may be a change in the Veteran's costochondritis since the 2012 examination.  Further, it appears all of the Veteran's service treatment records (STRs) from her ACDUTRA and INACDUTRA service were not a part of the record and considered during this examination.  Thus, the Board finds that the February 2012 opinion is inadequate to fairly adjudicate the Veteran's claims for service connection for left knee strain, right knee disability, and costochondritis. 

Moreover, the Veteran was never provided VA examinations for her low back pain and psychiatric disorder.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d) (2012); 38 C.F.R. § 3.159 (2017).  Scheduling an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran currently has a diagnosis of bipolar disorder, and her STRs show complaints and medical visits for both her bipolar disorder and low back pain.  Therefore, because the Veteran's February 2012 VA opinion is inadequate, and the Veteran was never provided examinations for her claimed psychiatric disorder and low back pain, the Veteran should be provided VA examinations to determine the current state of all the her disabilities and whether they are related to her active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's psychiatric condition, left knee strain, right knee condition, low back pain, and costochondritis, to include the Medical Board Findings conducted at separation from the Reserves and all STRs. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination at a VA facility nearest to her, to determine the current severity of the Veteran's left knee strain and right knee disability.  The record and a copy of this Remand must be made available to the examiner.  

Following a review of the entire record, to include the Veteran's lay statements, STRs from her active duty and Army National Guard service, as well as the onset of current symptomatology, the examiner should opine:

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing left knee strain?

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing left knee strain WAS NOT aggravated beyond the natural progress of the disorder by her active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing back disability, is it at least as likely as not (50 percent probability or more) that the Veteran's left knee strain is related to her period of active service, to include the November 2006 visit for knee pain, and consistent mentions of knee pain during visits from 2008 through 2010?   

Then, the examiner should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee disability had its onset during, or is otherwise related to, her active duty service, to include the October 2010 twisting injury to her right knee and her left knee strain.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration. 

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's low back disability.  The record and a copy of this Remand must be made available to the examiner.   

Following the examination and a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back pain had its onset during, or is otherwise related to, her active duty service, to include her July 2007 visit for "lumbar pain" and her April 2010 visit for back pains.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

4.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology any psychiatric disability.  The record and a copy of this Remand must be made available to the examiner.   

Following the examination and a review of the entire record, to include the Veteran's lay statements concerning her in-service sexual assault, her in-service diagnosis of bipolar disorder, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any psychiatric disability had its onset during, or is otherwise related to, her active duty service.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

5.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's costochondritis.  The record and a copy of this Remand must be made available to the examiner.   

Following the examination and a review of the entire record, to include the Veteran's lay statements, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's costochondritis had its onset during, or is otherwise related to, her active duty service, to include her December 2006 complaint of chest pain.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

6.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




